UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-7742


TITO LAMONT ANDERSON,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-hc-02061-FL)


Submitted: November 17, 2017                                      Decided: January 8, 2018


Before GREGORY, Chief Judge, and NIEMEYER and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tito Lamont Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tito Lamont Anderson, a federal prisoner, appeals the district court’s order

dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. We have reviewed

the record and find no reversible error. Anderson relies on the savings clause in 28

U.S.C. § 2255(e) (2012) to challenge his career offender designation, but we have “not

extended the reach of the savings clause to those petitioners challenging only their

sentence.” United States v. Poole, 531 F.3d 263, 267 n.7 (4th Cir. 2008). As such,

Anderson fails to satisfy his burden of demonstrating that 28 U.S.C. § 2255 (2012) is an

inadequate or ineffective means of challenging the validity of his detention. See Rice v.

Rivera, 617 F.3d 802, 807 (4th Cir. 2010).

      We thus conclude that the district court properly dismissed without prejudice

Anderson’s § 2241 petition. Accordingly, we affirm for the reasons stated by the district

court. See Anderson v. Andrews, No. 5:15-hc-02061-FL (E.D.N.C. Oct. 15, 2015). We

grant Anderson leave to proceed on appeal in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                             2